DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/22 have been fully considered but they are not persuasive.
On page 11 regarding 103 rejections Applicant argues “permeable” isn’t the same thing as being “uncovered”. 
The Examiner respectfully agrees, noting the rejection is made as being obvious over Sethna, and not taught directly thereby.
On pages 12-13 Applicant argues it is not obvious to modify Sethna to have the opening be uncovered since Sethna requires the graft material 106 and balloon section 126 to be non-permeable so that blood flows through the base 124 and is held in the balloon sac 138. Applicant argues the removal of the opening would prevent the balloon/inflation effect of Sethna and changes the principle of operation thereof.
The Examiner respectfully disagrees, noting [0029] of Sethna states that fluid “can readily pass through the base 124” (and [0031] also states that blood is flowing through the base 124), making it unclear why Applicant believes the base 124 is playing any blood retention function. The Examiner notes that a statement by Applicant’s counsel does not constitute evidence in the record. Additionally, the Examiner notes that Applicant’s response has failed to take account for the evidence provided by Piccagli.
On pages 13-14 Applicant argues claims 24 and 34 rise and fall with the above arguments. Applicant also argues that the change in shape of the stent graft to be cylindrical wouldn’t be a simple change in shape (which doesn’t effect the operation or principles of the invention) is not disclosed or obvious over Sethna. Applicant argues that the flexible connecting section and stent graft have different shapes which allows them to be radially compressed and expanded independently. Applicant then argues that the shape of each of these allows the first radial support structure to “bend away from the tube body during compression of the flexible connecting section” which effects the device’s ability to prevent endoleak. Applicant next states that the conical connecting section and cylindrical stent graft “achieves unexpected results” compared to the skirt of Sethna (although these “unexpected results don’t appear to be enumerated). Applicant concludes by stating that no person of ordinary skill in the art would consider a stent graft to be cylindrical. 
The Examiner agrees Sethna does not teach or disclose the cylindrical shape, as the office action acknowledges. Further, the Examiner can respectfully find no connection between the shape of the stent graft/flexible connecting sections and their ability to expand or compress independently of one another.  Additionally, the Examiner can respectfully not find any connection between the shape of either section and their ability to bend, nor to prevent an endoleak. Further, it isn’t clear what results would be “unexpected”, and fails to see how Applicant can be arguing that a stent-graft wouldn’t be obviously shaped as a cylinder, since the overwhelming majority of stents and stent-grafts include cylindrical parts. Additionally, the Examiner notes no evidence linking the ability of the device to prevent endoleaks and the shape of the stent graft. A statement by Applicant’s counsel does not constitute evidence in the record, and the idea that the stent-graft of Sethna would be unable to prevent endoleaks has not been proven.

Claim Objections
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-23, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethna (US 20170290654 A1) as is evidenced by Piccagli et al. (US 20170224467), hereinafter known as Piccagli.
Regarding claim 19 Sethna discloses a stent comprising: 
a tube body with an outer surface (Annotated Figure 1), and 
a skirt arranged on the tube body with the skirt surrounding the tube body (Annotated Figure 1), wherein the skirt comprises:
a first end and a second end (Annotated Figure 1), and a flexible connecting section with a proximal end and a distal end (Annotated Figure 1), and 
a stent graft with a proximal end and a distal end (Annotated Figure 1); 
wherein the proximal end of the flexible connecting section is connected with the distal end of the stent graft (Annotated Figure 1),
and the distal end of the flexible connecting section defines the first end of the skirt (Annotated Figure 1) and is sealed and connected with the outer surface of the tube body (Annotated Figure 1; [0027]);
wherein the proximal end of the stent graft defines the second end of the skirt (Annotated Figure 1) and is provided with a first radial support structure that comprises a metal structure (Annotated Figure 1 (item 128a)), the first radial support structure being suspended to define an annular opening (Figure 1 shows opening covered by membrane 124);
and wherein when the flexible connecting section is radially compressed and the radial support structure is expanded, at least a portion of the first radial support structure bends away from the tube body (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Sethna discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, when the flexible connecting section is compressed (and the stent graft is not compressed but in an expanded configuration (i.e. the stent graft is in a configuration such as is shown in Annotated Figure 1, the radial support structure, which is made of a metallic material ([0028]), “bends away from” the tube body as it surrounds, encompasses, and doesn’t ever bend into the tube body),
but is silent with regards to the opening formed by the first radial support structure being uncovered.
However, regarding claim 19 Sethna discloses their covered opening (124) is made of a permeable material ([0029]). The person of ordinary skill in the art would have found it obvious to modify the stent of Sethna so that the opening of Sethna which is covered by the base 124 is actually uncovered, since the base is disclosed as being permeable, and uncovered openings vs. blood-permeable but covered openings are understood to be obvious alternatives in the art (evidenced by Piccagli [0062]).


    PNG
    media_image1.png
    937
    644
    media_image1.png
    Greyscale

Regarding claim 20 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses wherein the outer surface of the tube body has an axial line, and an angle ranging from 5-80 degrees is defined between the flexible connecting section and the axial line of the outer surface of the tube body (The Examiner respectfully notes that while drawings of Sethna are not understood as being drawn to scale, the drawings are also not understood to be drawn completely out of scale. Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious that the angle between the flexible connecting section and an axial line of the outer surface of the tubular body is between 5-80 degrees, since it is neither flush with the tube body (0 degrees) nor perpendicular thereto (90 degrees)).
Regarding claim 21 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses the first radial support structure has a maximum length, and a maximum perpendicular distance is defined from the first radial support structure to the outer surface of the tube body (Annotated Figure 1),
wherein a maximum length of the first radial support structure is less than or equal to the maximum perpendicular distance from the first radial support structure to the outer surface of the tube body (Annotated Figure 1). 
Regarding claim 22 Sethna teaches the stent of claim 21 substantially as is claimed,
but is silent with regards to the maximum perpendicular distance and maximum length of the first radial support structure.
However, regarding claim 22 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Elliot by having the maximum perpendicular distance from the first radial support structure to the outer surface of the tube body being 6-40 mm and the maximum length of the first radial support structure being 2-38 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art. It would be obvious to change this dimension in particular to suit the particular dimensions of the intended location within the vasculature the stent is intended to be implanted.
Regarding claim 23 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses the flexible connecting section has an axial length (Annotated Figure 1 the up and down length is understood to be the axial length), and a connecting boundary where the distal end of the flexible connecting section connects with the tube boundary (Annotated Figure 1 at the skirt first end); and
the tube body further has a proximal end opening with a length defined between the proximal end opening of the tube body and the connecting boundary (Annotated Figure 1 the up and down length between the proximal end surface of the tube body and the skirt first end),
wherein the axial length of the flexible connecting section is less than length between the proximal end opening of the tube body to the connecting boundary (Annotated Figure 1).
Regarding claim 34 Sethna teaches the stent of claim 19 substantially as is claimed (see rejection to claim 19 above),
wherein Sethna further discloses the flexible connecting section is conical (Annotated Figure 1), 
but is silent with regards to the stent graft being cylindrical.
However, regarding claim 34 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the stent graft so that it is cylindrical since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sethna. The Examiner notes further no disclosed benefit from the stent graft being cylindrical, and thus it appears this is a simple design choice which would not distinguish over the stent of Sethna.

Claims 24, 26-28, 31-33, 38-39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethna as is applied above in view of Elliot (US 20030236567 A1).
Regarding claim 26 Sethna teaches the stent of claim 22 substantially as is claimed,
but is silent with regards to the first radial support structure being covered by a coating membrane.
However, regarding claim 26 Elliot teaches a stent which includes a first radial support structure which is covered by a coating membrane ([0025] the skirt as a whole is covered with a coating; [0023] the prosthesis as a whole can also be coated). Sethna and Elliot are involved in the same field of endeavor, namely stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Sethna by including a coating on the surface of the device as a whole (including the radial support structure) such as is taught by Elliot in order to improve the biocompatibility of the device. 
Regarding claim 27 wherein the Sethna Elliot Combination teaches the stent of claim 26 substantially as is claimed, 
wherein Sethna further discloses the tube body has an outer surface, and 
wherein the flexible connecting section has a first and second end, wherein the first end is sealed and connected with the outer surface of the tube body and the second end is connected with the stent graft (Annotated Figure 1),
but is silent with regards to the flexible connecting section comprising a coating membrane.
However, regarding claim 27 see the rejection/explanation to claim 26 above.
Regarding claim 28 the Sethna Elliot Combination teaches the stent of claim 27 substantially as is claimed,
wherein Sethna further discloses the flexible connecting section has a diameter that is increased progressively from the connecting boundary towards the proximal end of the flexible connecting section (Annotated Figure 1).
Regarding claim 31 the Sethna Elliot Combination teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses the first radial support has a proximal end, and in a natural state the proximal end of the first radial support structure bends outward relative to an outer surface of the flexible connecting section (the proximal end of the first radial support structure is understood to be the part of the radial support structure which, in a “natural state” (understood to be the state shown in Figures 1-3, or the “expanded” state) “bends outward” into a ring shape relative to the smaller-diameter flexible connecting section. See also [0040] the expansion member 128 opens base 124 upon deployment. The base is held open by expansion member 128).
Regarding claim 32 the Sethna Elliot Combination teaches the stent of claim 31 substantially as is claimed,
wherein Sethna further discloses the first radial support structure has a proximal end which is flush with the proximal end of the stent graft (Annotated Figure 1).
Regarding claim 33 the Sethna Elliot Combination teaches the stent of claim 31 substantially as is claimed,
but is silent with regards to the stent graft being cylindrical.
However, regarding claim 33 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the stent graft so that it is cylindrical since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sethna. The Examiner notes further no disclosed benefit from the stent graft being cylindrical, and thus it appears this is a simple design choice which would not distinguish over the stent of Sethna.
Regarding claim 38 see the rejection to claim 26 above.
Regarding claim 39 see the rejection to claim 27 above.

Regarding claim 24 the Sethna Elliot Combination teaches the stent of claims 19, 31, 27, 22, and 23 substantially as is claimed (see the rejection to the mentioned claims, above),
but is silent with regards to the difference between the length from the proximal end opening of the tubular body to the connecting boundary and the axial length of the flexible connecting section.
However, regarding claim 24 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the difference between the length from the proximal end surface of the tube body to the connecting boundary and the axial length of the flexible connecting section so that it is no more than 20 mm since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art. In this case, the relative dimensions would be obvious to modify based on where the stent is intended to be implanted within the vasculature.
Regarding claim 41 the Sethna Elliot Combination teaches the stent of claim 24 substantially as is claimed,
wherein Elliot further teaches the coating membrane only covers part of the stent graft ([0023] the prosthesis can be partially coated).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethna in view of Elliot as is applied above in view of Zigelboim et al. (US 20180333251 A1) hereinafter known as Zigelboim.
Regarding claim 29 the Sethna Elliot Combination teaches the stent of claim 28 substantially as is claimed,
but is silent with regards to the surface of the stent graft having a concave curved surface extending from the distal end of the stent graft to the proximal end of the stent graft.
However, regarding claim 29 Zigelboim teaches a tubular stent with a skirt (Figure 5b) wherein a stent graft has a concave curved surface extending from a proximal end to a distal end (Figure 5b item 42).
Sethna and Zigelboim are involved in the same field of endeavor, namely stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Sethna Elliot Combination by having the stent graft be concave and curved extending from one end to another such as is taught by Zigelboim since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sethna.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/07/22